Citation Nr: 0406003	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  03-19 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bladder cancer, to 
include claimed as a result of exposure to herbicides.

2.  Entitlement to service connection for prostate cancer, to 
include claimed as a result of exposure to herbicides.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
October 1970, with service in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 2002 by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the claims' 
equitable dispositions.

2.  The veteran served in the Republic of Vietnam and is 
presumed to have been exposed to herbicides.  

3.  A primary malignant bladder tumor was first diagnosed in 
December 2001 and is not related to the veteran's service, to 
include exposure to herbicides.

4.  The veteran did not have a primary malignant tumor of the 
prostate and metastasized prostate cancer is not related to 
service.

5.  Hypertension was not present during the veteran's active 
service, or within one year of his separation from service 
and is not causally related to such service.




CONCLUSIONS OF LAW

1.  Bladder cancer was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service, to include due to exposure to herbicides.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

2.  Prostate cancer was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service, to include due to exposure to herbicides.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

3.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing 
the VCAA were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The VCAA applies to all 
pending claims for VA benefits.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Recently, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, No. 01-944, slip op. at 12 (U.S. 
Vet. App., Jan. 13, 2004).  The Court also cited to four 
requirements under 38 U.S.C.A. § 5103(b), 
38 C.F.R. § 3.159(b) and Quartuccio, supra:  

	1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
	3.  Notice of the information and evidence the claimant 
is expected to provide;
 	and,
	4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.

Id. at 14.  

In this case, the veteran's claims were already pending 
before VA on the effective date of the VCAA, and, the RO 
provided appropriate notice to the veteran in December 2001, 
prior to the initial adjudication of the claims now in 
appellate status.  That notice fulfilled each of the four 
requirements set out above, specifically advising the veteran 
as to the requirements for a successful service connection 
claim, telling him what evidence had been requested and what 
evidence and information VA would generally attempt to obtain 
on the veteran's behalf.  The veteran was then advised of his 
right to submit evidence pertinent to his claims and given 
contact information in the event he had additional evidence 
and/or questions concerning his claims.

In addition, the rating decision of June 2002, a copy of 
which was provided to the veteran in July 2002, specifically 
noted that the disorders for which the veteran is seeking 
service connection were not manifested during his active 
service or until years after his separation from service, and 
also informed why his bladder and prostate cancers did not 
fall within the confines of presumptive provisions for 
herbicide exposure.  Also, the statement of the case 
furnished to the veteran in May 2003 notified him of the 
evidence the RO had considered, the laws and regulations 
applicable to his claims, and the reasons and bases for the 
denial of the claims.  It included a recitation of 38 C.F.R. 
§ 3.159, with reference to the relevant United States Code 
cites pertinent to the VCAA.

VA also has fulfilled its duty to assist the veteran under 
the VCAA and its implementing regulations.  The RO has 
obtained the veteran's service medical records and all 
evidence identified by the veteran as pertinent to his 
claims, including treatment records from two private 
physicians.  In addition, the veteran was afforded a fee-
basis VA medical examination to determine the likely etiology 
of his claimed disabilities.  The opinions obtained were 
offered based on a review of the relevant medical evidence.  
Neither the veteran nor his representative has identified any 
additionally available evidence that is pertinent to the 
appeal.  As such, the Board finds that all evidence necessary 
for an equitable resolution of the claims on appeal has been 
obtained.

The Board also finds that any error in not providing a single 
notice to the appellant covering all content requirements 
would be harmless and non-prejudicial, in that VA has secured 
all pertinent records of medical treatment of the veteran and 
provided him with ample opportunity to submit or identify 
additional evidence in support of his claims, and the veteran 
has not identified any records other than those already 
requested and obtained by VA.  

In light of the foregoing, the Board concludes that the 
veteran was afforded adequate notice and assistance specific 
to the instant claims and the decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

II.  Legal Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Where a veteran 
served for at least 90 days during a period of war or after 
December 31, 1946, and certain chronic diseases, to include 
malignant tumors, high blood pressure and cardiovascular 
disease, become manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
diseases shall be presumed to have been incurred in service, 
even though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted.  See Pub. L. No. 107-103, 
115 Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116 pertaining to presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents. Effective January 1, 2002, a veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides.  See 66 Fed. 
Reg. 23168 (May 8, 2001) (now codified at 38 C.F.R. §§ 3.307, 
3.309 (2003)).  The veteran in this case has the requisite 
Vietnam service. 

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, soft tissue sarcoma, and chronic lymphocytic 
leukemia.  38 C.F.R. § 3.309(e); 68 Fed. Reg. 59,542 (Oct. 
16, 2003).  Prostate cancer must become manifest to a degree 
of 10 percent or more at any time after service. 38 C.F.R. § 
3.307(a)(6)(ii).  VA's Secretary has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).  VA's Secretary, under the authority of the 
Agent Orange Act of 1991, Pub. L. 102-4, 105 Stat. 11, has 
specifically determined, based on reports from the National 
Academy of Sciences and other medical and scientific studies, 
that the Agent Orange presumption does not apply to a number 
of conditions, including urinary bladder cancer.  See Notice, 
68 Fed. Reg. 27,630 - 27,641 (May 20, 2003).

Service connection may be granted for a disease initially 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service. 38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

III.  Bladder Cancer and Prostate Cancer

In the veteran's case, his service medical records are 
negative for any findings of abnormality or disease of the 
bladder or prostate gland.  Nor is there any evidence of 
malignant tumors of the bladder or prostate within the 
initial year after the veteran's discharge from service.

Records of a private treating physician reveal that the 
veteran was seen in November 2001 for evaluation of gross 
hematuria (blood in the urine).  A cystoscopy was performed 
and the pertinent impressions were multiple large bladder 
tumors, most likely transitional cell cancer of the bladder, 
and gross hematuria secondary to such tumors.  

In December 2001, at a private hospital, the veteran 
underwent the following surgical procedures: cystoscopy with 
urethrotomy; transurethral resection of large bladder tumor, 
right lateral wall, extending to prostatic urethra; resection 
of other multiple tumors times three; and transurethral 
resection of the prostate (limited), right.  The 
postoperative diagnosis was large bladder tumors extending to 
right proximal prostatic urethra and two urethral strictures.  
Tissue from the veteran's bladder and the bladder tumors was 
referred for surgical pathology evaluation.  Pathological 
diagnoses included invasive urothelial carcinoma, grade 3, 
with lamina propria invasion and involvement of tissue 
including prostatic glands.  The pathologist commented that 
"[t]he involvement of tissue in the immediate proximity to 
prostatic glands...is consistent with [the treating 
physician's] impression of prostatic invasion by the bladder 
primary."

In May 2002, the veteran was evaluated by a VA fee-basis 
physician, who noted that, in April 2002, the veteran had 
undergone a total resection of the bladder and the prostate.  
The examining physician reported that the veteran had not had 
a primary prostate cancer but rather had had urethral cell 
carcinoma in the bladder which invaded the prostate.  He 
noted that bladder tumors are not known to be caused by Agent 
Orange.  

First, the Board acknowledges that in his substantive appeal, 
received in July 2003, the veteran stated that it was 
possible that his cancer started in the prostate gland rather 
than in his bladder.  However, the veteran's opinion in that 
regard, while doubtless sincere, is lacking in probative 
value, because, as a layman, the veteran is not qualified to 
offer an opinion on questions of medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  The competent medical evidence of record clearly 
attributes the involvement of the veteran's prostate to 
metastases from the primary bladder site.  There is no 
competent medical evidence to the contrary and thus, the 
Board recognizes bladder cancer as the primary cancer, with 
subsequent metastasis to the veteran's prostate.

As set out above, bladder cancer is not a disease presumptive 
to herbicide-exposed veterans, and, the competent medical 
evidence of record acknowledges that bladder cancer is not 
among the cancers known to be caused by herbicide exposure.  
Moreover, because bladder cancer, which is not recognized by 
law or regulation as associated with exposure to herbicides 
in Vietnam, was the primary cancer which the veteran 
developed in post-service years and the cancer in his 
prostate gland represented metastasis from that primary 
malignancy, presumptive service connection under the 
provisions of 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309 
is not warranted for either disability.  See VAOPGCPREC 18-
97, 62 Fed. Reg. 37,954 (May 2, 1997), holding that 
presumptive service connection may not be established for a 
cancer listed at 38 C.F.R. § 3.309(e) if the cancer developed 
as the result of metastasis of a cancer which is not 
associated with herbicide exposure.  See also Darby v. Brown, 
10 Vet. App. 243, 245 (1997).

Finally, the Board notes that the only evidence linking 
bladder and/or prostate cancer to service, is the veteran's 
own argument in support of his appeal.  Again, he is not 
competent to provide such nexus opinion.  Because there is no 
competent medical evidence linking the veteran's post-service 
bladder cancer or prostate cancer directly to his active 
service, but instead competent evidence that consistently 
shows initial manifestation of such only years subsequent to 
discharge, service connection is not warranted for either 
disability.  The Board has considered the applicability of 
the benefit of the doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107 (West 2002).

IV.  Hypertension

The veteran's service medical records are entirely negative 
for any findings of elevated blood pressure levels or any 
diagnoses of hypertension.  At an examination for release 
from active duty in March 1970, the veteran's blood pressure 
was 132/86.

In December 1998, the veteran was treated at a private 
hospital for an acute inferior wall myocardial infarction.  
At that time, it was noted that his past medical history was 
unremarkable for hypertension.  There is no competent medical 
evidence showing hypertension or other cardiovascular disease 
prior to 1998.

At the VA fee-basis medical examination in May 2002, the 
veteran denied having had any problem with hypertension until 
1998.  The examiner reported that nothing occurred in the 
veteran's military service which caused his current 
hypertension.  

The record thus demonstrates that the veteran's hypertension, 
diagnosed many years after service, was not present in 
service, manifested within one year after his separation from 
service, or causally related to such service.  There is no 
competent medical evidence of record linking the veteran's 
current hypertension to his active service.  As noted above, 
the veteran, as a layperson, is not competent to establish 
such requisite nexus.  See Espiritu, supra.  The Board 
concludes, therefore, that there is no basis on which direct 
or presumptive service connection might be allowed for 
hypertension.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  As the preponderance of the evidence is 
against the veteran's claims, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107.


ORDER

Service connection for bladder cancer is denied.

Service connection for prostate cancer is denied.

Service connection for hypertension is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



